UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6721


MICHAEL T. STEPHENS,

                       Plaintiff – Appellant,

          v.

GARY KUBIC; PHILIP A. FOOT; CHARLERS ALLEN; JO ANN DEBOE;
CHARLES BUCH, Doctor; NURSE HOLDEN; NURSE CARLISE; SUSAN
FOOT;  PAROLE  AGENT  ROWELL;  SOUTHERN   HEALTH PARTNERS
INCORPORATED,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:08-cv-00329-CMC)


Submitted:   November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael T. Stephens, Appellant Pro Se. Marshall Hodges Waldron,
Jr., GRIFFITH & SADLER, PA, Beaufort, South Carolina; Elliott T.
Halio, HALIO & HALIO, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael T. Stephens appeals the district court’s order

denying his Federal Rule of Civil Procedure 60(b), (d) motion

for relief from judgment.         We have reviewed the record and find

no   reversible   error.        Accordingly,   we   affirm.     Stephens     v.

Kubic, No. 4:08-cv-00329-CMC (D.S.C. May 16, 2011).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2